UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB ( X ) ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2007 ( ) TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-29373 Seychelle Environmental Technologies, Inc. (Exact Name of registrant as specified in its charter) Nevada 33-0836954 (State or other jurisdiction (IRS Employer File Number) Of incorporation) 33012 Calle Perfecto San Juan Capistrano, California 92675 (Address of principal executive offices) (zip code) (949) 234-1999 (Registrant's telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Exchange Act: None Securities Registered Pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 per share par value Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:[] No: [X] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) : Yes [ ] No [X] State issuer's revenues for its most recent fiscal year $952,646. The aggregate market value of the voting stock of the Registrant held by non-affiliates as of February 28, 2007 was approximately $10,311,867. The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, February 28, 2007, was 25,150,896. References in this document to "us," "we," “Seychelle,” “SYEV,” or "the Company" refer to Seychelle Environmental Technologies, Inc., its predecessor and its subsidiary. TABLE OF CONTENTS Item Description Page Part I Item 1. Description of the Business 3 Risk Factors Related to Our Business 8 Item 2. Description of Properties 11 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Part II Item 5. Market for Common Equity and Related Stockholder Matters 12 Item 6. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7. Financial Statements 21 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 62 Item8A. Controls and Procedures 62 Item 8B. Other Information 63 Part III Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 64 Item 10. Executive Compensation 66 Item 11. Security Ownership of Certain Beneficial Owners and Management 69 Item 12. Certain Relationships and Related Transactions, and Director Independence 69 Part IV Item 13. Exhibits List 71 Item 14. Principal Accountant Fees and Services 72 Signatures 74 - 2 - PART I ITEM 1.
